DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled. It is noted that claim 17 was eligible for rejoinder because it required (this is making the assumption that the “claim 1” dependency of the claim should have been corrected to claim 20) all the limitations of the allowable kit claim. However, given the 112(b) antecedent issue (claim 1 being canceled), and the fact that the claim is an improper use claim, see MPEP 2173.05(q), which would have required a 101 and 112(b) rejection, the Examiner advised the Applicant to cancel the claim to pass the case to issue. Authorization was granted in the interview, see the attached interview summary.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Medler on 23 March 2022
The application has been amended as follows: 
	Claims 16 and 17 are deleted in their entirety. 
	In Claim 4: in lines 1-2 of the claim, delete “a container with an opening,” and insert – the container with the opening, --.
Reasons for Allowance
none of the prior art of record, alone or in combination, discloses or fairly suggests a kit comprising the adapter and the funnel having the neck portion defining at least a portion of a main duct through which a liquid is provided into the container, and the neck portion having a planar exterior surface that embodies a degassing channel formation extending upward from a bottom end of the neck portion, wherein when the neck portion of the funnel unit is fit into the access passage of the adapter, the degassing channel formation is configured to form a degassing channel between the degassing channel formation and the access passage from the in-container side to the out-container side of the stud section of the adapter, in the combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/Timothy P. Kelly/Primary Examiner, Art Unit 3753